Title: Thomas Jefferson to Reuben Perry, 12 September 1812
From: Jefferson, Thomas
To: Perry, Reuben


          Sir Poplar Forest Sep. 12. 1812. 
          I have not been able to send for the plank during my stay here, but the waggon will go for it the next week, so as to have it ready. I shall return here with Chisolm the middle of October, and shall certainly have more than a month’s work for you here—and I shall be ready for you in Albemarle the moment I go back. you can at once begin on the Milton warehouse, all the stuff for which is on the spot. and while you are about that we can get the stuff for the barn & have it in place. if therefore you propose to remove to Albemarle, I refer it to your consideration whether you had not better decline engaging in more work in these parts than you can finish in a month from this time. Accept my best wishes & respects.  
          
            Th:
            Jefferson
        